Citation Nr: 1316686	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-45 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, secondary to herbicide exposure.

2.  Entitlement to service connection for glaucoma, secondary to diabetes mellitus type II.

3.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus type II.

4.  Entitlement to service connection for torn retina, secondary to diabetes mellitus type II.

5.  Entitlement to service connection for sarcoidosis.

6.  Entitlement to service connection for hypertension, secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO denied service connection for sarcoidosis in February 2007.  In May 2009, the RO denied service connection for diabetes mellitus, glaucoma, hypertension, erectile dysfunction, and a torn retina.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The issue of entitlement to service connection for dermatitis has been raised by the record via testimony submitted by the Veteran at the October 2012 Board hearing and on a written statement in October 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement that he wished to withdraw his claims for everything except diabetes mellitus (and dermatitis, which has been referred above) (i.e., he withdrew his service connection claims for glaucoma, erectile dysfunction, a torn retina, and sarcoidosis); he also had previously withdrawn his service connection claim for hypertension during testimony at the October 2012 Board hearing.

2.  The record shows that the Veteran served in the U.S. Navy during the Vietnam era aboard the USS Perry, among other vessels, but the Veteran does not contend, nor does the evidence show that he set foot on land in the Republic of Vietnam during his Navy service aboard that ship.

3.  The preponderance of the evidence of record shows that the Veteran's diabetes mellitus type II did not have its onset during active service or within one year of service separation; it is not related to any in-service disease, event, or injury; and it  may not be presumed to have been caused by any claimed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for a torn retina have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for sarcoidosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

6.  Diabetes mellitus type II was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred to include as a result of in-service exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2012).

The Veteran submitted a written statement in October 2012 that he wished to withdraw all of his claims other than his claim for diabetes and dermatitis (i.e., he withdrew his service connection claims for glaucoma, erectile dysfunction, a torn retina, and sarcoidosis).  He also had previously withdrawn his service connection claim for hypertension during testimony at the October 2012 Board hearing.  

Because the Veteran has withdrawn his appeal as to the above issues, there remain no allegations of error of fact or law for appellate consideration on those issues, and the Board does not have further jurisdiction.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in November 2006 and April 2009 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above, prior to the initial adjudication of the claim in May 2009. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records.  The Veteran testified at the Board hearing in October 2012 that he had had a VA Agent Orange "check" and examination for diabetes the previous year.  The claims file (including Virtual VA records) notes ongoing treatment for diabetes through January 2012, but does not reflect any such Agent Orange "check" record.  Nonetheless, assuming that there is an outstanding record, there is no reasonable possibility that obtaining any such record would help the Veteran substantiate his claim.  He has stated that he did not serve on land in Vietnam and that his ship was not docked at a port in Vietnam.  He is claiming exposure to herbicides from drinking water and being exposed to fallout from heavy bombing, but the service department has not corroborated any exposure to herbicides during the Veteran's service.  The Veteran also testified that no doctor would relate his current diabetes to his military service.  As such, any Agent Orange record would provide no further useful information.  Therefore, VA does not have a duty to obtain any such record, as it would not aid in assisting the Veteran substantiate his claim. 38 C.F.R. § 3.159(d).

The RO did not afford the Veteran a VA examination for the diabetes mellitus type II.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not show that the Veteran's diabetes mellitus was incurred in or aggravated by service.  As discussed below, the service treatment records show no diagnosis of or treatment for diabetes mellitus in service or until 2005, when it was first diagnosed.  The evidence of record also does not indicate that the Veteran's current diabetes mellitus might be related to his military service, including any exposure to herbicides.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).
   
The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claim for diabetes mellitus.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim and specifically sought to clarify why the Veteran believed he was exposed to Agent Orange in service.  The VLJ also asked specific questions directed at identifying the criteria for service connection and sought to identify any pertinent evidence not currently associated with the claims, including more details pertaining to the Veteran's alleged exposure to herbicides and whether he was diagnosed in service.  The Veteran also volunteered his treatment history and symptoms since service.   

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

III.  Service Connection for Diabetes

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   In this case diabetes mellitus is considered a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, service connection for diabetes mellitus can be established by demonstrating continuity of symptomatology since service under 38 C.F.R. § 3.303(b), in addition to showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) or that the post-service diagnosis is related to service under 3.303(d).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to the foregoing, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for certain disorders, including Type II diabetes.  38 C.F.R. § 3.309(e).  

Most of the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  

Presumptive service connection for the listed diseases as a result of herbicide exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Turning now to the facts of this case, the Veteran served in the U.S. Navy aboard the USS Perry (DD844) from September 1972 to July 1973.  The Veteran does not contend, nor does the evidence show that the USS Perry docked inland in Vietnam during his service aboard the ship, nor does he assert that he set foot on land in Vietnam.  The National Personnel Records Center (NPRC) confirmed that the Veteran served aboard the USS Perry (DD 844), which was in the official waters of the Republic of Vietnam during the Veteran's service aboard the ship.  However, the NPRC noted that the service records provided no conclusive proof that the Veteran was in-country.  The RO made a formal finding that there was insufficient evidence to confirm whether the Veteran was entitled to the presumption of exposure to herbicides.  The Veteran testified at the Board hearing in October 2012 confirming that he never went ashore in Vietnam and the ship never pulled into port in Vietnam.  He is alleging exposure to herbicides from drinking water on the ship and from the fallout and dust created by heavy bombing.  He recalled that they were fighting with guns that had a maximum range of 9 miles so they had to have been at least 9 miles off the coast of Vietnam.  He also commented on how he could see the planes fighting and the beaches and that the fallout from the heavy bombing would get all over his skin and in the drinking water.  

Based on the personnel records and the testimony from the Veteran it does not appear that the Veteran would be entitled to the presumption of exposure to herbicides during his service in the Navy, since he did not have any service on land in Vietnam.  There also is no probative evidence that he was exposed to herbicides from drinking water aboard the USS Perry or that he was exposed from the fallout from the bombs, as the personnel department has not confirmed any such exposure.  Therefore, the Veteran is not entitled to presumptive service connection for diabetes mellitus type II under 38 C.F.R. §§§ 3.307(a)(6), 3.309(e) based on exposure to herbicides in service.

The first diagnosis of diabetes mellitus was in 2005, which was 31 years after the Veteran's discharge from service.  Thus, service connection for diabetes mellitus on a presumptive basis also is not warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

This does not preclude the Veteran from being service-connected for diabetes mellitus on a direct basis, however.  The service treatment records show that the Veteran reported on his July 1971 medical history form at entry into service that he did not know if he had ever had sugar in his urine.  He underwent a physical examination in August 1971, which included a three-hour growth hormone test and his fasting glucose was 66.  The subsequent glucose readings were 134 mg/dL, 132 mg/dL, and 112 mg/dL.  A diagnosis of diabetes was not given.  In May 1974, it was noted that the Veteran's urine was positive for sugar on test strip.  It was recommended that he have glucose testing every six months.  On the May 1974 discharge examination the Veteran's urinalysis was negative for sugar.  The Veteran was never diagnosed with diabetes in service.  The Veteran also testified at the Board hearing that he never had any symptoms of diabetes in service.

Based on these findings, the record does not show direct inservice incurrence or aggravation of diabetes mellitus type II under 38 C.F.R. § 3.303(a).  Therefore, the only two avenues left for service connection are for the evidence to show continued symptomatology of diabetes mellitus from service under 38 C.F.R. § 3.303(b), or if the evidence establishes that the post-service diagnosis of diabetes is related to service under 38 C.F.R. § 3.303(d).

The record shows that the Veteran was first diagnosed with diabetes mellitus in October 2005.  The Veteran testified that he was questioned about having diabetes during his employment from 1990 to 1997 but he never saw a doctor.  He also said that no doctor would connect his diabetes to service.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's diabetes mellitus is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between his current diabetes mellitus and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms of diabetes since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced symptoms of diabetes in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, in this case, the Veteran has not actually provided any evidence or written assertions or testimony that he has experienced symptoms of diabetes since service.  He testified that he did not have any problems with diabetes on active duty.  His main assertion is that he was exposed to herbicides from drinking water that was contaminated on the ship and from the debris and dust from the heaving bombing fallout.  However, as noted above, the Veteran's exposure to herbicides in service has not been corroborated.  Moreover, even if the Veteran had asserted continued symptoms of diabetes mellitus type II since service, while the Veteran is competent to state that he has suffered from symptomatology since service, he is not competent to determine the underlying cause of the symptoms, i.e., diabetes mellitus, etc.  

The medical evidence also does not demonstrate continued symptoms since service.  While the service treatment records documented an isolated finding of sugar in the urine in May 1974, the later May 1974 discharge examination report showed that the urinalysis was negative for sugar.  After service the Veteran sought treatment for other ailments but never made any complaints or had any treatment for diabetes mellitus.  A July 1986 urinalysis also showed no sugar in the urine.  This is not an example of the absence of medical evidence, but rather medical evidence affirmatively showing that the Veteran was not treated for diabetes mellitus type II for many years following service.  The Veteran mentioned during the Board hearing that diabetes was questioned during his employment from 1990 to 1997, but he noted that he never saw a doctor.  Even if diabetes had been diagnosed at that time, it would have been at the earliest 16 years after discharge from service; and there is no reason shown to establish a connection between any post-service diagnosis in 1990 and the Veteran's military service.

The Veteran contends that his current diabetes mellitus type II is related to his military service; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of his diabetes mellitus are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

As discussed above, the Veteran is not presumed to have been exposed to herbicides in service; and there is no probative evidence the Veteran was exposed to herbicides in service or that he was diagnosed with diabetes within one year of discharge from service to warrant presumptive service connection under 38 C.F.R. §§ 3.307, 3.309; diabetes mellitus was not diagnosed in service to warrant direct service connection under 38 C.F.R. § 3.303(a); continued symptomatology of diabetes mellitus type II has not been shown since service to warrant service connection under 38 C.F.R. § 3.303(b).  Also, none of the post-service medical evidence relates the Veteran's current diabetes mellitus to service; so service connection under 38 C.F.R. § 3.303(d) is not warranted.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current diabetes mellitus had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110.  Accordingly, the Board finds that the criteria for service connection for diabetes mellitus are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).



ORDER

Entitlement to service connection for glaucoma, secondary to diabetes mellitus type II is dismissed.

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus type II is dismissed.

Entitlement to service connection for torn retina, secondary to diabetes mellitus type II is dismissed.

Entitlement to service connection for sarcoidosis is dismissed.

Entitlement to service connection for hypertension, secondary to diabetes mellitus type II is dismissed.

Entitlement to service connection for diabetes mellitus type II, secondary to herbicide exposure is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


